UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1590



In re: WILLIAM DEAN CHAPMAN,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:13-cr-00233-CMH-1)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Dean Chapman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Dean Chapman petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motion for reconsideration. He seeks an order

from this court directing the district court to act. We find the present record does not reveal

undue delay in the district court. Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         PETITION DENIED




                                              2